COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00193-CR


BOBBY REESE SKINNER                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Bobby Reese Skinner of possession of a

controlled substance—methamphetamine—in the amount of 400 grams or more

and, upon his plea of true to the enhancement paragraph, assessed his

punishment at life imprisonment and a $1,000 fine. The trial court sentenced him

accordingly. In a single issue, Appellant challenges the trial court’s admission

into evidence of the ―fruits of the authorities’ warrantless search of another’s

      1
      See Tex. R. App. P. 47.4.
property when they arrested [him].‖ He specifically does not challenge his life

sentence, jury selection, or denial of his motion for new trial. Because we hold

that Appellant has no standing to challenge the seizure of evidence from the

trailer and surrounding grounds owned by another and that he fails to show how

the contents of his wallet contributed to his conviction for mere possession, we

affirm the trial court’s judgment.

      The facts testified to at trial follow a familiar pattern. An officer is driving

down the street in Wichita County, smells a certain chemical (here, ether)

emanating from a specific residence, and calls other officers to the scene. They

knock on the door at midnight or much later, enter the residence, search it ―for

officers’ safety‖ and ―to prevent destruction of evidence.‖ Only then do they apply

for a warrant and arrest the occupants for possession of the items discovered in

the initial warrantless entry.2

      In the case now before this court, the officer was driving down the street

just before midnight and smelled such an overpowering odor of ether that it

pervaded his vehicle through the vents, because the windows were closed. He

called other officers to the scene, and the officers checked the house which they

believed the odor had come from but found it empty.           The officers therefore

concentrated on a ―fifth-wheeler‖ trailer nearby. They knocked on the door and

      2
       See Eichelberger v. State, 232 S.W.3d 225, 226 (Tex. App.—Fort Worth
2007, pet. ref’d); Pair v. State, 184 S.W.3d 329, 332–33 (Tex. App.—Fort Worth
2006, no pet.); see also Smith v. State, No. 02-09-00393-CR, 2011 WL 3672078,
at *3–4 (Tex. App.—Aug. 18, 2011, no pet. h.).


                                          2
went inside the trailer ―to prevent [Appellant] from destroying any evidence‖ and

―for officer’s safety‖ because ether is extremely volatile and could explode at any

minute. They reasoned that it was necessary to enter the trailer which smelled of

ether for the safety of the officers, to prevent destruction of drugs, and to protect

the occupants of the trailer. Essentially, the officers created their own danger by

entering the location of the dangerous substance and also created the danger of

destruction of methamphetamine by making their presence known before

seeking a warrant.

      After entering the trailer, the officers saw a tank of anhydrous ammonia,

often used for manufacturing methamphetamine, in plain view inside a duffle bag.

They put Appellant on the ground, handcuffed him, and then searched the trailer

for the officers’ safety and to preserve evidence.          Only after handcuffing

Appellant and securing the premises by searching the trailer did they begin

taking the steps necessary to secure a warrant that allowed the search of

anything and everything and every person anywhere on the property.

      The methamphetamine was not found inside the trailer. It was in a pitcher

twenty feet from the trailer and in plain view.

      It is interesting to note that no ether was found at the location, despite the

overpowering odor of ether that originally attracted the officer’s attention and

became stronger after the trailer door was opened. After securing the warrant,

the officers searched a vehicle at the location and found Appellant’s wallet with a

receipt for a coffee grinder and coffee filters.


                                           3
      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.3 We give almost total deference to a trial court’s

rulings on questions of historical fact and application-of-law-to-fact questions that

turn on an evaluation of credibility and demeanor, but we review de novo

application-of-law-to-fact questions that do not turn on credibility and demeanor.4

We must uphold the trial court’s ruling if it is supported by the record and correct

under any theory of law applicable to the case even if the trial court gave the

wrong reason for its ruling.5

      As our sister court in Austin has explained,

      Because the Fourth Amendment protects persons against
      unreasonable searches of ―their persons [and] houses,‖ it is a
      personal right that must be invoked by an individual. But the extent
      to which the Fourth Amendment protects people may depend upon
      where those people are. The ―capacity to claim the protection of the
      Fourth Amendment depends . . . upon whether the person who
      claims the protection of the Amendment has a legitimate expectation
      of privacy in the invaded place.‖6



      3
        Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); Guzman
v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).
      4
       Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex.
Crim. App. 2005); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.
2002).
      5
      State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007);
Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003), cert. denied,
541 U.S. 974 (2004).
      6
         Hespeth v. State, 249 S.W.3d 732, 737 (Tex. App.—Austin 2008, pet.
ref’d) (citations omitted).


                                         4
      Appellant argues that the trial court erred by refusing to suppress the fruits

of the search of a location belonging to another. He also contends that the police

lacked probable cause and exigency. Appellant does not specifically challenge

the seizure of the pitcher or its contents. To the extent that Appellant challenges

the search of and evidence seized from the trailer and grounds, we hold that he

did not establish standing. Appellant denied that he owned or possessed the

trailer or grounds in question, and he raises no suggestion of his expectation of

privacy there. We note that Appellant also does not challenge the sufficiency of

the evidence to show that he exercised care, custody, and control over the

methamphetamine.7 Indeed, he does not challenge the nexus between himself

and any of the evidence that he argues was improperly admitted.

      Appellant also denied at trial that the car in which his wallet was found

belonged to him but admitted that he had ridden in the car. To the extent that his

global, general challenge to the evidence seized somehow includes an implicit

challenge to the admission of a receipt for a coffee grinder and coffee filters

found in the wallet, ingredients described at trial as objects commonly used in the

manufacture of methamphetamine, we note that the car was not searched until

after the warrant was executed. Further, the basis of Appellant’s challenge to all

the evidence is the initial warrantless search of the trailer and grounds. Because

Appellant has established no standing to challenge the warrantless search of the


      7
       See Evans v. State, 202 S.W.3d 158, 162 (Tex. Crim. App. 2006).


                                         5
trailer and grounds, he cannot rely on the alleged illegality of that search to

contest the search of the vehicle or his wallet.         And he raises no explicit

complaints about the search of the vehicle or his wallet.         Further, given the

evidence of methamphetamine and the manufacture thereof surrounding

Appellant at his arrest, we note that even if the seizure of the receipt was illegal,

a conclusion we do not reach, its admission did not contribute to Appellant’s

conviction or punishment for mere possession of methamphetamine.8

         Because Appellant has not established a legitimate expectation of privacy

in the trailer, surrounding grounds, or pitcher, he has no standing to contest the

warrantless search thereof.9 Because Appellant has no standing to contest the

search of the trailer, its grounds, or the pitcher, and because he cannot rely on

the alleged illegality of the search of the trailer to challenge the search of the car

and raises no explicit complaints about the search of the car, we hold that the

trial court did not err by denying his motion to suppress and overrule his sole

issue.

         Having overruled Appellant’s sole issue, we affirm the trial court’s

judgment.




         8
         See Tex. R. App. P. 44.2(a).
         9
         See Hespeth, 249 S.W.3d at 737.


                                          6
                                            LEE ANN DAUPHINOT
                                            JUSTICE

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

WALKER and MCCOY, JJ. concur without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 31, 2011




                                   7